Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the method of operating a laundry washing machine including a wash tub and fluid property sensor configured to sense turbidity and/or conductivity of claim 1 comprising, inter alia, initiating a wash phase of a wash cycle to wash a load disposed in the wash tub with a wash fluid, determining with the fluid property sensor a fluid property value associated with the wash fluid to assess an amount of detergent and/or soil in the wash fluid, selecting between a fill rinse operation and a spray rinse operation for a rinse phase of the wash cycle based at least in part upon the determined fluid property value, dynamically selecting a load type from among a plurality of load types based at least upon weight and fluid level values sensed respectively by weight and fluid level sensors, and controlling a wash cycle at least based upon the selected load type.  Such configuration allows a scenario whereby a type of rinse operation to be performed when a rinse phase is undertaken is determined prior to the rinse phase being performed (and using wash fluid from a wash phase), such that the selected rinse operation can begin when the rinse phase is later initiated. Among other advantages, doing so would enable the most appropriate type of rinse operation to be performed in the most efficient and speedy manner possible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711


/Joseph L. Perrin/Primary Examiner, Art Unit 1711